DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4, 2019, April 8, 2020, April 28, 2020, and December 17, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 10, 21, and 27 – 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al (US Patent Application Publication 2019/0349904). Hereinafter Kwak.

Regarding claim 1, Kwak discloses an information transmission method, comprising: 
determining information of a group of terminals to be sent (the base station configures a set of combinations for slot formats, paragraphs [0100], [0101], [0104]; the base station configures (i.e. determining) the information to be transmitted to group of UEs); and 
sending, through a group common physical downlink control channel (PDCCH), the information of the group of terminals (the base station transmits a group common PDCCH that indicates a slot format of the set of combinations for slot formats, paragraphs [0100], [0102], [0104]; the base station transmits the information through the group common PDCCH). 

Regarding claim 2, Kwak discloses the method according to claim 1, wherein different types of information of the group of terminals are sent using at least one downlink control information (DCI) format through the group common PDCCH (a single common compact DCI format or a dedicated DCI format are used to convey the contents of group common PDCCH, paragraph [0090]). 

Regarding claim 3, Kwak discloses the method according to claim 2, wherein the information of the group of terminals at least comprises: a slot format indication (the slot format indication (SFI) is carried in the group common PDCCH, paragraph [0077]); the slot format indication is sent using a first DCI format, and information other than the slot format indication is sent using at least one DCI format other than the first DCI format (the slot format indication (SFI) carried in the common control channel indicates the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH, and the number of slots sharing a common slot format is configured via higher layers via an information field in the group common PDCCH, paragraph [0108]; the SFI is sent using first DCI format and the number of slots sharing a common slot format is information other than SFI that is sent using higher layer (i.e. other than first DCI format)). 

Regarding claim 4, Kwak discloses the method according to claim 2, wherein sending periods of information sent using different DCI formats are different (the slot format indication (SFI) carried in the common control channel indicates the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH, and the number of slots sharing a common slot format is configured via higher layers via an information field in the group common PDCCH, paragraph [0108]; the SFI is sent using first DCI format and the number of slots sharing a common slot format is information other than SFI that is sent using higher layer (i.e. other than first DCI format)). 

Regarding claim 5, Kwak discloses the method according to claim 1, wherein the sending, through the group common PDCCH, the information of the group of terminals comprises: 
sending, through high layer signaling, related formation of at least one DCI format (the base station transmits a group common PDCCH that indicates a slot format of the set of combinations for slot formats, where the slot format indication (SFI) carried in the common control channel indicates the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH, and the number of slots sharing a common slot format is configured via higher layers via an information field in the group common PDCCH, paragraphs [0100], [0102], [0104], [0108]); or 
sending, on the group common PDCCH, different types of information of the group of terminals using at least one DCI format (the slot format indication (SFI) carried in the common control channel indicates the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH, and the number of slots sharing a common slot format is configured via higher layers via an information field in the group common PDCCH, paragraph [0108]; the SFI is sent using first DCI format and the number of slots sharing a common slot format is information other than SFI that is sent using higher layer (i.e. other than first DCI format)). 

Regarding claim 6, Kwak discloses the method according to claim 5, wherein the related formation of at least one DCI format comprises: an information sending period corresponding to a DCI format used for sending the information of the group of terminals, and/or indication the slot format is dynamically selected from the configured slot formats sets and updated slot by slot or every predetermined time period via group common PDCCH, where the higher layer signaling further indicates a monitoring period associated with the DCI message that indicates the combination slot formats, paragraphs [0074], [0125]). 

Regarding claim 7, Kwak discloses an information transmission method, comprising: 
detecting a group common physical downlink control channel (PDCCH) (the UE receives higher layer signaling that configures a set of combinations for slot formats, and the UE receives group common PDCCH that indicates a slot format of the set of combinations for slot formats, paragraphs [0096] – [0099]; the UE detects a group common PDCCH transmission when receiving the transmission); and 
obtaining information of a group of terminals from the group common PDCCH (the UE receives higher layer signaling that configures a set of combinations for slot formats, and the UE receives group common PDCCH that indicates a slot format of the set of combinations for slot formats, paragraphs [0096] – [0099]; the UE obtains the information when receiving the group common PDCCH transmission). 

Regarding claim 8, Kwak discloses the method according to claim 7, wherein the information of the group of terminals is sent using at least one DCI format through the group common PDCCH (a single common compact DCI format or a dedicated DCI format are used to convey the contents of group common PDCCH, paragraph [0090]). 

Regarding claim 9, Kwak discloses the method according to claim 8, wherein the detecting the group common PDCCH comprises: 
receiving, through high layer signaling, related formation of at least one DCI format, and detecting the group common PDCCH according to the related formation of at least one DCI format (the base station transmits a group common PDCCH that indicates a slot format of the set of combinations for slot formats, where the slot format indication (SFI) carried in the common control channel indicates the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH, and the number of slots sharing a common slot format is configured via higher layers via an information field in the group common PDCCH, paragraphs [0100], [0102], [0104], [0108]); or 
detecting, within each group common PDCCH resource set, the group common PDCCH according to the at least one DCI format (the slot format indication (SFI) carried in the common control channel indicates the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH, and the number of slots sharing a common slot format is configured via higher layers via an information field in the group common PDCCH, paragraph [0108]; the SFI is sent using first DCI format and the number of slots sharing a common slot format is information other than SFI that is sent using higher layer (i.e. other than first DCI format)). 

Regarding claim 10, Kwak discloses the method according to claim 9, wherein the related formation of the at least one DCI format comprises: an information sending period corresponding to a DCI format used for sending the information of the group of terminals, and/or indication information of the DCI format that needs to be detected by the terminal (the slot format is dynamically selected from the configured slot formats sets and updated slot by slot or every predetermined time period via group common PDCCH, where the higher layer signaling further indicates a monitoring period associated with the DCI message that indicates the combination slot formats, paragraphs [0074], [0125]). 

Regarding claim 21, Kwak discloses an information transmission device (base station), comprising: 
a memory, used for storing a program instruction (the base station includes a memory that stores instructions and/or data associated with one or more of processors, paragraph [0065]); and 
a processor, used for calling the program instruction stored in the memory to perform the method according to claim 1 (the base station includes one or more processors, where a memory that stores instructions and/or data associated with one or more of processors, and a machine readable medium stores instructions associated with the method, paragraphs [0065], [0100]). 

Regarding claim 27, Kwak discloses an information transmission device (user equipment), comprising: 
a memory, used for storing a program instruction (the UE includes a memory that stores instructions and/or data associated with one or more of processors, paragraph [0063]); and 
a processor, used for calling the program instruction stored in the memory to perform operations based on an obtained program (the UE includes one or more processors, where a memory that stores instructions and/or data associated with one or more of processors, and a machine readable medium stores instructions associated with the method, paragraphs [0063], [0096]), the operations comprising: 
detecting a group common physical downlink control channel (PDCCH) by using a transceiver (the UE receives higher layer signaling that configures a set of combinations for slot formats, and the UE receives group common PDCCH that indicates a slot format of the set of combinations for slot formats, paragraphs [0096] – [0099]; the UE detects a group common PDCCH transmission when receiving the transmission); and 
obtaining information of a group of terminals from the group common PDCCH (the UE receives higher layer signaling that configures a set of combinations for slot formats, and the UE receives group common PDCCH that indicates a slot format of the set of combinations for slot formats, paragraphs [0096] – [0099]; the UE detects a group common PDCCH transmission when receiving the transmission). 

Regarding claim 28, Kwak discloses the device according to claim 27, wherein the information of the group of terminals is sent using at least one DCI format through the PDCCH (a single common compact DCI format or a dedicated DCI format are used to convey the contents of group common PDCCH, paragraph [0090]). 

Regarding claim 29, Kwak discloses the device according to claim 28, wherein the processor controls the transceiver to receive related information of the at least one DCI format through high layer signaling, and detect the group common PDCCH according to the related information of the at least one DCI format (the base station transmits a group common PDCCH that indicates a slot format of the set of combinations for slot formats, where the slot format indication (SFI) carried in the common control channel indicates the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH, and the number of slots sharing a common slot format is configured via higher layers via an information field in the group common PDCCH, paragraphs [0100], [0102], [0104], [0108]); or 
the processor controls the transceiver to detect, within each group common PDCCH resource set, the group common PDCCH according to the at least one DCI format (the slot format indication (SFI) carried in the common control channel indicates the SFI corresponding to a number of consecutive slots starting with the slot carrying the group common PDCCH, and the number of slots sharing a common slot format is configured via higher layers via an information field in the group common PDCCH, paragraph [0108]; the SFI is sent using first DCI format and the number of slots sharing a common slot format is information other than SFI that is sent using higher layer (i.e. other than first DCI format)). 

Regarding claim 30, Kwak discloses the device according to claim 29, wherein the related information of the at least one DCI format comprises: an information sending period corresponding to a DCI format used for sending the information of the group of terminals, and/or indication information of the DCI format that needs to be detected by the terminal (the slot format is dynamically selected from the configured slot formats sets and updated slot by slot or every predetermined time period via group common PDCCH, where the higher layer signaling further indicates a monitoring period associated with the DCI message that indicates the combination slot formats, paragraphs [0074], [0125]). 

Regarding claim 31, Kwak discloses a non-transitory computer storage medium, wherein the computer storage medium stores a computer executable instruction, and the computer executable instruction is used to enable a computer to perform the method according to claim 1 (the base station includes one or more processors, where a memory that stores instructions and/or data associated with one or more of processors, and a machine readable medium stores instructions associated with the method, paragraphs [0065], [0100]). 

Regarding claim 32, Kwak discloses a non-transitory computer storage medium, wherein the computer storage medium stores a computer executable instruction, and the computer executable instruction is used to enable a computer to perform the method according to claim 7 (the UE includes one or more processors, where a memory that stores instructions and/or data associated with one or more of processors, and a machine readable medium stores instructions associated with the method, paragraphs [0063], [0096]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aris PAPASAKELLARIOU – receiving configuration information for enabling or disabling a signal transmission, receiving a first physical downlink control channel 
NOGAMI et al – the first dedicated RRC configuration specifies a configuration of a first physical downlink control channel (PDCCH) which indicates a slot format, where the UE also includes PDCCH receiving circuitry configured to monitor the first PDCCH
JO et al – performing blind detection of group-common PDCCH in a CSS having a plurality of PDCCH candidates, and acquiring DCI indicating a slot form from the group-common PDCCH acquired through the blind detection

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468